EXHIBIT 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED JUNE 30, 2012 Management’s Discussion and Analysis (MD&A) (August 1, 2012) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three and six month periods ended June 30, 2012 and 2011, the 2011 MD&A and audited annual Consolidated Financial Statements of the Company and the MD&A and unaudited interim condensed Consolidated Financial Statements as at and for the three months period ended March 31, 2012 and 2011. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). All comparisons are between the three month periods ended June 30, 2012 and 2011, unless otherwise stated.All amounts presented are in US$ million, unless otherwise stated.Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’.Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR at www.sedar.com. SECOND QUARTER 2 · Net income for the quarterwas $196 million, down from $698 million in thesame quarter last year,up 31% to $487 million forthe six months ended June 30, 2012; · Total production was 435,000 boe/d, an increase of 4% over the same period last year, due to increased oil and gasvolumes in Southeast Asia andfrom North American shale; · Talisman agreed to sell a 49% equity stake in its UK North Sea assets to Sinopec for $1.5 billion, $500 million of which the Company plans to use for share repurchases. Announced asset sales total approximately $2.5 billion; · Eagle Ford production averaged 13,800 boe/d, up from 2,700 boe/d a year ago; · In Colombia, the Piedemonte development was approved and a three-rig drilling program is underway; · Talisman was formally awarded a new production sharing contract (PSC) at Kinabalu in Malaysia; · The Companyhas movedfrom paying common share dividends on a semi-annual to a quarterly basis. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended June 30 Six months ended June 30 Financial Net income ($ millions) US$ per common share - Basic - Diluted1 Production (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1.Diluted net income per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options. 1 During the second quarter of 2012, net income decreased relative to the corresponding period in 2011 as a result of lower commodity prices, a smaller recovery on share-based payments, higher operating expenses, higher DD&A, and asset impairments, partially offset by a larger gain on asset disposals, lower exploration costs and lower income taxes. Higher volumes were driven by increased volumes in North America and Southeast Asia, partially offset by lower production in the North Sea. DAILY AVERAGE PRODUCTION Three months ended June 30 Gross before royalties Net of royalties Oil and liquids (mbbls/d) North America 28 23 23 19 North Sea 70 96 69 95 Southeast Asia 41 33 25 15 Other 22 23 14 12 Natural gas (mmcf/d) North America North Sea 32 56 32 56 Southeast Asia Other 43 39 34 28 Total daily production (mboe/d) North America North Sea 75 74 Southeast Asia 86 73 Other 29 29 20 17 Total (mboe/d) Less: production from assets sold North America 6 8 6 6 From ongoing operations (mboe/d) 2 Six months ended June 30 Gross before royalties Net of royalties Oil and liquids (mbbls/d) North America 28 22 23 18 North Sea 79 79 Southeast Asia 43 33 26 15 Other 24 22 14 12 Natural gas (mmcf/d) North America North Sea 38 69 38 69 Southeast Asia Other 40 32 32 25 Total daily production (mboe/d) North America North Sea 85 85 Southeast Asia 88 72 Other 30 27 20 16 Total (mboe/d) Less: production from assets sold North America 7 8 6 6 From ongoing operations (mboe/d) Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. Total production and production from ongoing operations increased by 4% over the previous year due principally to increased oil and gas volumes in North America and Southeast Asia, partially offset by lower North Sea production. In North America, total production increased by 19% and production from ongoing operations increased by 21%.Oil and liquids production increased by 22% due to successful shale development in liquids-rich Eagle Ford, where liquids production averaged 7 mbbls/d during the quarter, compared to 1 mbbl/d in the corresponding quarter of 2011.Natural gas production increased by 19% due to successful development in the Pennsylvania Marcellus and Eagle Ford shale plays and Montney Farrell Creek. During the quarter, the Company reduced the number of rigs operating in the Pennsylvania Marcellus from three to one in response to the continued low North America natural gas prices. In the North Sea, production decreased by 29% relative to the same period in 2011.In the UK, the decrease related to planned turnarounds in Ross/Blake and Fulmar/Auk, shut-ins to repair a gas export pipeline in MonArb, and an ongoing gas lift riser investigation in Tartan and reduced compressor performance in Claymore. The turnaround in Ross/Blake is expected to be completed in August, while the turnaround in Fulmar/Auk was completed in June. The decrease in Norway was due principally to natural declines in Brage and Gyda, the timing of a planned shutdown in Brage and an unplanned shutdown in Rev. Production resumed in July for Brage and June for Rev. 3 In Southeast Asia, production increased by 12% over the same period in 2011.Oil and liquids production increased by 24% due principally to the start up of Kitan in October 2011. Natural gas production increased by 6% due principally to a full quarter of production from Jambi Merang in Indonesia. In the rest of the world, production remained relatively flat compared to the same period in 2011 as a result of slightly higher production in Colombia, offset by lower production in Algeria. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1 Three months ended June 30 Six months ended June 30 North Sea - bbls/d ) Southeast Asia – bbls/d ) ) Other – bbls/d ) ) Total produced into (sold out of) inventory – bbls/d ) ) ) Total produced into (sold out of) inventory – mmbbls ) ) ) Inventory at June 30 - mmbbls 1.Gross before royalties. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production’ table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ended June 30, 2012, volumes in inventory decreased from 2.4 mmbbls to 1.7 mmbbls due principally to the timing of liftings in Norway. 4 COMPANY NETBACKS1 Three months ended June 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. Six months ended June 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 5 During the second quarter, the Company’s average gross netback was $26.20/boe, 34% lower than 2011.Talisman’s realized net price of $54.72/boe was 20% lower than the same period in 2011 due to lower global oil and liquids prices as well as lower gas prices in North America. The Company’s realized net sale price does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. The corporate royalty rate was 20%, up from 18% in 2011 due principally to increased revenues from higher royalty rate jurisdictions. COMMODITY PRICES AND EXCHANGE RATES Three months ended June 30 Six months ended June 30 Oil and liquids ($/bbl) North America North Sea Southeast Asia Other Natural gas ($/mcf) North America North Sea Southeast Asia Other Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI (US$/bbl) Dated Brent (US$/bbl) Tapis (US$/bbl) NYMEX (US$/mmbtu) AECO (C$/gj) C$/US$ exchange rate UK£/US$ exchange rate Realized oil and liquids prices decreased by 11% compared to the same quarter in 2011, which is in line with global commodity markets. North America natural gas prices decreased by 49%, which is consistent with the decreases in NYMEX and AECO prices whereas Southeast Asia natural gas prices decreased by 3% since a significant portion is linked to oil-based indices.For example, Corridor gas prices averaged $10.33/mcf as approximately 55% of Corridor sales are referenced to Duri crude oil and High Sulphur Fuel Oil on an energy equivalent basis. 6 EXPENSES Unit Operating Expenses1 Three months ended June 30 Gross before royalties Net of royalties ($/boe) North America North Sea Southeast Asia Other 1. Includes impact of volumes produced into and sold out of inventory. Six months ended June 30 Gross before royalties Net of royalties ($/boe) North America North Sea Southeast Asia Other 1. Includes impact of volumes produced into and sold out of inventory. Total Operating Expenses Three months ended June 30 Six months ended June 30 ($ millions) North America North Sea Southeast Asia 75 Other 20 23 38 32 Total operating expenses increased by $87 million due principally to higher volumes in North America, start up of new fields in Southeast Asia in 2011 and the Pennsylvania impact fee. In North America, operating expenses compared to the same period last year were impacted by increased production volumes in the Pennsylvania Marcellus and Eagle Ford shale plays, and an additional charge of $11 million relating to the Pennsylvania impact fee, of which $7 million relates to the retrospective charge for wells drilled prior to 2012.Underlying unit costs in North America is comparable to the same period last year. The Pennsylvania impact fee legislation was signed into law in February 2012 and imposes a fee payable over 15 years on all wells drilled in Pennsylvania. For the six month period ended June 30, 2012, management estimated the fee payable to be $32 million, of which $25 million represents the one-time impact of the retrospective charge for wells drilled prior to 2012. 7 In the North Sea, total operating expenses remained relatively unchanged over the same period in 2011 principally due to completion of maintenance in 2011 at Clyde and lower activity on well services in Varg and Gyda, offset by planned turnarounds in Ross/Blake and Auk North, shut-in at Tartan and repair and maintenance in MonArb. Unit operating expenses were impacted by lower production and higher fuel costs associated with turnaround periods. In Southeast Asia, total operating expenses increased due to the start up of Kitan, a full quarter of production from Jambi Merang and well intervention costs in the Laminaria field, partially offset by completion of maintenance and well intervention costs in Malaysia and Indonesia in 2011. In the rest of the world, unit and total operating expenses remained relatively flat compared to the same period in 2011. Unit Depreciation, Depletion and Amortization (DD&A) Expense Three months ended June 30 Gross before royalties Net of royalties ($/boe) North America North Sea Southeast Asia Other Six months ended June 30 Gross before royalties Net of royalties ($/boe) North America North Sea Southeast Asia Other Total DD&A Expense Three months ended June 30 Six months ended June 30 ($ millions) North America North Sea Southeast Asia 63 Other 35 32 73 52 Total DD&A expense increased by $93 million due principally to higher volumes in North America and the start up of new fields in Southeast Asia in 2011, partially offset by lower volumes in the North Sea. 8 The DD&A expense in North America increased due to higher production volumes and an increase in unit rates for shale properties. The DD&A expense in the North Sea decreased due principally to lower production, partially offset by an increase in rates. The DD&A expense in Southeast Asia increased due principally to additional production associated with the start up of Kitan and a full quarter of production from Jambi Merang. The DD&A expense in the rest of the world remained relatively unchanged compared to the same period in 2011 and the unit DD&A expense increased due to annual rate changes in the fourth quarter of 2011 and the production mix for Colombia and Algeria. Impairment Three months ended June 30 Six months ended June 30 ($ millions) North America - - 75 - North Sea - - Southeast Asia - Other 73 - 73 - 73 - In the second quarter of 2012, the Company recorded $73 million of impairment expense related to exploration acreage being relinquished in the Kurdistan Region of northern Iraq in order to focus on the potential of discoveries on the Topkhana and Kurdamir Blocks. The Yme project in Norway has experienced significant delays and cost overruns and is subject to arbitration with the platform contractor.With respect to the three month period ended March 31, 2012, the Company considered internal and external engineering studies of the Yme facility and updated estimates of project costs and completion dates.The engineering studies indicated that considerable work remains to be completed in order for the facility to comply with Norwegian offshore safety and environmental standards and be ready for first oil.The estimated recoverable amount of the Yme project at March 31, 2012 had declined since December 31, 2011 and was less than its carrying value.Accordingly, the Company recorded an impairment expense of $248 million after-tax ($978 million pre-tax) for the three month period ended March 31, 2012.At June 30, 2012, the remaining book value associated with the Company’s investment in the Yme project is $644 million. No additional impairment was recorded during the three month period ended June 30, 2012 as there were no indicators of impairment. The Company will continue to assess the results of ongoing technical and economic evaluations in future periods. In the first quarter of 2012, $60 million of impairment expense was recorded in respect of the anticipated loss on disposal of assets held for sale in North America, which was completed in the second quarter (see the ‘Assets Disposals’ section of this MD&A) and $15 million of impairment was recorded for a reduction in near-term natural gas price assumptions in relation to a non-core natural gas property in North America. 9 Corporate and Other Three months ended June 30 Six months ended June 30 ($ millions) General and administrative (G&A) expense Dry hole expense 65 36 Exploration expense 91 Finance costs 68 60 Share-based payments recovery ) (Gain) loss on held-for-trading financial instruments ) ) 12 Gain on asset disposals ) Other income 19 18 45 46 Other expenses, net ) 23 34 81 G&A expense increased by $23 million relative to 2011 due principally to higher running costs in new regional offices,IT costs and normal workforce cost inflation. Dry hole expense for the three months ended June 30, 2012 includes the write-off of exploration wells of $30 million in Vietnam, $18 million in the North Sea and conventional wells of $10 million in North America. Exploration expense, which includes seismic activities in the North America, North Sea, Malaysia, Vietnam, Indonesia, Papua New Guinea, Peru and Colombia, decreased by $45 million due principally to reduced activity in Malaysia and Indonesia and reduced expenditure in Papua New Guinea, as a result of the carry arising from the strategic joint venture with Mitsubishi Corporation in the first quarter of 2012. Finance costs include interest on long-term debt (including current portion) and accretion expense relating to decommissioning liabilities, less interest capitalized. The fair value of the Company’s liability classified share-based payments plans is established initially at the grant date and the obligation is revalued each reporting period until the awards are settled with any changes in the obligation recognized as share-based payments. The share-based payments recovery during the three month period ended June 30, 2012 was $31 million, compared to a $176 million recovery in the same period last year due principally to changes in the Company’s share price. Talisman recorded a gain on held-for-trading financial instruments of $35 million principally related to the Company’s commodity price derivative financial instruments and a decrease in oil and liquids price. See the ‘Risk Management’ section of this MD&A for further details concerning the Company’s financial instruments. The gain on disposals arose from the sale of certain assets in western Canada as described in the ‘Asset Disposals’ section of this MD&A. Other income includes pipeline, processing and marketing revenue. 10 Other expense of $43 million includes foreign exchange gain of $37 million arising from the strengthening of the US$. INCOME TAXES Three months ended June 30 Six months ended June 30 ($ millions) Income before taxes Less: Petroleum Revenue Tax (PRT) Current 27 26 56 85 Deferred 50 12 55 39 Total PRT 77 38 Income tax expense (recovery) Current income tax Deferred income tax 68 5 ) (9 ) Total income tax expense (recovery) ) Effective income tax rate (%) 57 37 ) 68 The effective tax rate in the second quarter of 2012 compared to the same period in 2011 was mainly impacted by the change in the income mix and revaluation of tax pools denominated in foreign currencies. The effective tax rate is expressed as a percentage of income before taxes adjusted for PRT, which is deductible in determining taxable income.The Company’s effective tax rate is impacted by the mix of income before taxes between high and low rate tax jurisdictions, the revaluation of tax pools denominated in foreign currencies and other non-taxable gains and losses. The UK government intends to restrict tax relief for decommissioning expenditures to the 20% supplementary charge rate effective from March 21, 2012. This measure was substantially enacted in July and the expected deferred income tax expense to be recorded in the third quarter is estimated by management to be approximately $130 million.In conjunction with the restricted tax relief for decommissioning, the UK government is expected to introduce legislation in 2013 that will enable it to have statutory authority to sign contracts to provide assurance to the relief that will be received on decommissioning costs, which should allow Talisman to provide security for decommissioning liabilities on a post-tax rather than a pre-tax basis. 11 CAPITAL EXPENDITURES Three months ended June 30 Six months ended June 30 ($ millions) North America North Sea Southeast Asia 95 Other 93 70 Exploration and development1 Corporate, IS and Administrative 37 28 68 44 Acquisitions - 2 Proceeds of dispositions ) Total 1. Excludes exploration expensed for the three month period ended June 30 of $91 million (2011 - $136 million) and for the six month period ended June 30 of $147 million (2011 - $248 million) North America capital expenditure during the quarter totalled $399 million, of which $361 million related to shale activity with the majority spent on progressing development of the liquids-rich Eagle Ford program. The remaining capital was invested in conventional oil and gas properties. In the North Sea, capital expenditures of $320 million were largely focused on the Auk North, Auk South and Yme development projects, the Claymore compression project, MonArb redevelopment project, and development drilling in Clyde. In Southeast Asia, capital expenditures of $95 million included $27 million of exploration drilling in Vietnam and $68 million of development expenditures in Indonesia, Malaysia and Vietnam. Capital expenditures in other areas were $93 million, including $68 million for exploration drilling in Colombia, Poland and the Kurdistan Region of northern Iraq. Development expenditures of $25 million included spending in Colombia and Algeria. ASSETS HELD FOR SALE In accordance with IFRS, assets and liabilities associated with assets held for sale are aggregated respectively and presented as current on the Consolidated Balance Sheet without restatement of comparative information.Operating results are included in the Consolidated Statement of Income until the transaction is complete. At June 30, 2012, Talisman classified an exploration property as held for sale in the North Sea. The assets and liabilities of the property held for sale have been classified separately on the Consolidated Balance Sheet and are comprised of exploration and evaluation assets of $30 million, deferred tax assets of $1 million and accounts payable and accrued liabilities of $31 million. 12 ASSET DISPOSALS Sale of Assets in Western Canada In June 2012, Talisman completed sales of oil and gas producing assets in western Canada for proceeds of $437 million, resulting in gains of $187 million, net of tax of $67 million. Sale of UK North Sea Oil and Gas Interests to Sinopec On July 23, 2012, Talisman entered into a share purchase agreement (SPA) to sell 49% of its interest in Talisman Energy UK Limited (TEUK), which owns substantially all of Talisman’s UK assets, to Sinopec International Petroleum Exploration and Production Corporation (Sinopec) for cash consideration of $1.5 billion. The consideration will be adjusted by the net cash flows earned by TEUK from the effective date of January 1, 2012 through closing of this transaction. In conjunction with the signing of the SPA, Talisman and Sinopec have agreed to enter into a shareholders’ agreement to operate TEUK as a joint venture. Completion of this transaction is subject to specified conditions precedent, including regulatory approvals and government approvals from the United Kingdom, the European Union, and the People's Republic of China. The transaction is expected to close by the end of 2012. Sale of Non-Core Coal Assets In March 2012, Talisman sold non-core coal assets in northeast British Columbia for cash consideration of $496 million after transaction costs. The carrying value of these assets was $nil and a gain of $372 million was recorded, net of tax of $124 million. Sale of Farrell Creek Interests to Sasol Limited (Sasol) In March 2011, Talisman created a strategic partnership with Sasol to develop the Farrell Creek assets in Talisman’s Montney shale play in British Columbia.Talisman sold 50% of its working interests in the Farrell Creek assets for approximately $1 billion, comprising $238 million in cash and approximately $800 million of certain future development costs.The transaction resulted in a pre-tax gain of $89 million, which is included in ‘Gain on asset disposals’ on the Consolidated Statement of Income. Sale of Cypress A Interests to Sasol In June 2011, Talisman completed an additional transaction with Sasol to develop the Cypress A assets in Talisman's Montney shale play in British Columbia. Talisman sold 50% of its working interests in the Cypress A assets for approximately $1.1 billion, comprising $257 million in cash and approximately $800 million of certain future development costs. The transaction resulted in a pre-tax gain of $113 million, which is included in 'Gain on asset disposals' on the Consolidated Statement of Income. FARM-OUT In February 2012, Talisman reached an agreement with Mitsubishi Corporation to farm-out interests in nine of the Company’s licenses in Papua New Guinea’s onshore Western Province. The agreement had been approved by all partners and government approval was obtained in July 2012.This agreement is valued at approximately $280 million and is intended to be paid in the form of a capital carry.Following the farm-out, the Company’s equity position will average 40% in these nine licenses. 13 LIQUIDITY AND CAPITAL RESOURCES Talisman’s debt at June 30, 2012 was $4.7 billion ($4.1 billion, net of cash and cash equivalents and bank indebtedness), down from $4.9 billion ($4.5 billion, net of cash and cash equivalents and bank indebtedness) at December 31, 2011. During the quarter, the Company generated $0.8 billion of cash provided by operating activities, incurred capital expenditures of $0.9 billion, and received proceeds of $0.4 billion from the asset disposals. On an ongoing basis, Talisman plans to fund its capital program and acquisitions through a combination of cash on hand, cash provided by operating activities, cash proceeds from asset dispositions (estimated to be between $1 billion to $2.5 billion in 2012), by drawing on the Company’s credit facilities, issuing commercial paper and issuing long-term notes or debentures under the Company’s shelf prospectuses. In April 2012, the Company renewed the universal shelf prospectus under the Multi-Jurisdictional Disclosure System pursuant to which it may issue up to $3.5 billion of debt securities, common shares, preferred shares, subscription receipts, warrants and units. The Company simultaneously also renewed the medium term note shelf prospectus in Canada pursuant to which it may issue up to C$1 billion of medium term notes in Canada. Both shelf prospectuses remain valid over a 25 month period. In May 2012, Talisman completed a US$600 million offering of 5.5% unsecured notes due May 2042.Interest on the notes is payable semi-annually. The proceeds of $583 million, net of the discount and issuance costs, were used to repay commercial paper and bankers’ acceptances. At June 30, 2012, there were 8,000,000 Series 1 preferred shares outstanding. Holders of Series 1 preferred shares are entitled to receive cumulative quarterly fixed dividends of 4.2% per annum for the initial period ending December 31, 2016, as and when declared by the Board of Directors. Thereafter, the dividend rate will be reset every five years at a rate equal to the five-year Government of Canada bond yield plus 2.77%. For the three months ended June 30, 2012, Talisman declared preferred share dividends of C$0.2625 per share for an aggregate dividend of $2 million, which was paid in June. The Company has an active hedging program that will partially protect 2012 cash flow from the effect of declining oil prices.See the ‘Risk Management’ section of this MD&A for further information. With the exception of $324 million of debt presented as a current liability relating primarily to the Company’s US commercial paper program discussed below, Talisman has no significant debt maturities until 2014. Talisman manages its balance sheet with reference to its liquidity and a debt-to-cash flow ratio. The main factors in assessing the Company’s liquidity are cash flow (defined in accordance with the Company’s credit facility as cash provided by operating activities before adjusting for changes in non-cash working capital, exploration expenditure and amounts attributable to assets subject to non-recourse debt), cash provided by and used in investing activities and available bank credit facilities. The debt-to-cash flow ratio is calculated using debt (calculated by adding the gross debt and bank indebtedness, production payments and finance leases less non-recourse debt) divided by cash flow for the year. 14 The Company is in compliance with all of its debt covenants.The Company’s principal financial covenant under its primary bank credit facility is a debt-to-cash flow ratio of less than 3.5:1, calculated quarterly on a trailing 12-month basis as of the last day of each fiscal quarter. For the trailing 12 month period ended June 30, 2012, the debt-to-cash flow ratio was 1.37:1. Talisman has unsecured bank credit facilities of $4.0 billion that are fully committed through November 2014. The maturity date of these facilities may be extended from time to time upon agreement between the Company and the respective lenders. The Company established a US commercial paper program in November 2011.The authorized amount under this program is $1 billion.The amount available under the commercial paper program is limited to the availability of backup funds under the Company’s bank credit facilities. At June 30, 2012, the amount of commercial paper outstanding was $317 million and the average interest rate on outstanding commercial paper was 0.6%. Available borrowing capacity was $3.7 billion at June 30, 2012. The Company utilizes letters of credit pursuant to letter of credit facilities, most of which are uncommitted.At June 30, 2012, letters of credit totalling $1.7 billion had been issued under these facilities, of which $1.2 billion were provided as security for the costs of decommissioning obligations in the UK. The UK government is expected to introduce legislation in 2013 that will enable it to have statutory authority to sign contracts to provide assurance to the relief that will be received on decommissioning costs, which should allow Talisman to provide security for decommissioning liabilities on a post-tax rather than a pre-tax basis. The Company routinely assesses the financial strength of its joint venture participants and customers, in accordance with the Company’s credit risk guidelines. At this time, Talisman expects that such counterparties will be able to meet their obligations when they become due. A significant proportion of Talisman’s accounts receivable balance is with customers in the oil and gas industry and is subject to normal industry credit risks.At June 30, 2012, approximately 95% of the Company’s trade accounts receivable were current and the largest single counterparty exposure, accounting for 17% of the total, was with ahighly-rated counterparty.Concentration of credit risk is mitigated by having a broad domestic and international customer base.The maximum credit exposure associated with accounts receivable is the carrying value. At June 30, 2012, there were 1,031,832,504 common shares outstanding, of which 6,112,244 were held in trust by the Company resulting in 1,025,720,260 common shares outstanding for accounting purposes.Subsequent to June 30, 2012, 75,550 shares were issued pursuant to the exercise of stock options, with 1,031,908,054 common shares outstanding at July 27, 2012, of which 6,294,244 were held in trust by the Company resulting in 1,025,613,810common shares outstanding for accounting purposes. During the three months ended June 30, 2012, Talisman declared and paid a semi-annual common share dividend of $0.135 per share for an aggregate dividend of $138 million. At June 30, 2012, there were 63,636,513 stock options, 11,477,315 cash units and 16,754,305 long-term performance share units (PSUs) outstanding. Subsequent to June 30, 2012, 75,550 stock options were exercised for shares, 10,800 were surrendered for cash and1,107,211 were forfeited with 62,442,952 outstanding at July 27, 2012.Subsequent to June 30, 2012, 160,593 cash units were forfeited with 11,316,722 outstanding at July 27, 2012.Subsequent to June 30, 2012, 273,702 long-term PSUs were forfeited, with 16,480,603 outstanding at July 27, 2012. 15 Talisman continually monitors its portfolio of assets and investigates business opportunities in the oil and gas sector.The Company may make acquisitions, investments or dispositions, some of which may be material.In connection with any acquisition or investment, Talisman may incur debt or issue equity. For additional information regarding the Company’s liquidity and capital resources, refer to notes 17 and 20 to the 2011 audited Consolidated Financial Statements and notes 12 and 14 to the interim condensed Consolidated Financial Statements. SENSITIVITIES Talisman’s financial performance is affected by factors such as changes in production volumes, commodity prices and exchange rates. The estimated annualized impact of these factors for 2012 (excluding the effect of derivative contracts) is summarized in the following table, based on a WTI oil price of approximately $95/bbl, a NYMEX natural gas price of approximately $2.80/mmbtu and exchange rates of US$1C$1 and UK£1US$1.59. ($ millions) Net Income Cash Provided by Operating Activities Volume changes Oil – 10,000 bbls/d 70 Natural gas – 60 mmcf/d 10 40 Price changes1 Oil – $1.00/bbl 20 25 Natural gas (North America)2 – $0.10/mcf 20 30 Exchange rate changes US$/C$ decreased by US$0.01 (5
